COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Joe Alfred Izen v. Harris County, et al

Appellate case number:    01-20-00426-CV

Trial court case number: 2010-51329

Trial court:              270th District Court of Harris County

        Appellants have filed a second unopposed motion for extension of time to file a reply brief
in the above cause. Appellants’ motion is granted. The time for filing a reply brief is extended to
and including April 12, 2021.
       It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                   Acting individually


Date: March 9, 2021